NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAR 25 2021
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

THOMAS BODNAR,                                  No. 20-55496

                Plaintiff-Appellant,            D.C. No. 5:17-cv-01463-DSF-PLA

 v.
                                                MEMORANDUM*
COUNTY OF RIVERSIDE, Sheriffs
Department; et al.,

                Defendants-Appellees,

and

GEMENDE, Sergeant; et al.,

                Defendants.

                   Appeal from the United States District Court
                      for the Central District of California
                    Dale S. Fischer, District Judge, Presiding

                            Submitted March 16, 2021**

Before:      GRABER, R. NELSON, and HUNSAKER, Circuit Judges.

      Thomas Bodnar appeals pro se from the district court’s order denying his


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
post-judgment motion to reopen the case to add a cause of action for breach of an

oral settlement agreement. We have jurisdiction under 28 U.S.C. § 1291. We

review for abuse of discretion. Weeks v. Bayer, 246 F.3d 1231, 1234 (9th Cir.

2001). We affirm.

      The district court did not abuse its discretion in denying Bodnar’s motion to

reopen his case because Bodnar failed to show that the parties entered into an oral

settlement agreement separate from the written settlement agreement. See Golden

v. Cal. Emergency Physicians Med. Grp., 782 F.3d 1083, 1089 (9th Cir. 2015)

(construction and enforcement of a settlement agreement is governed by local law

of contract interpretation); Banner Entm’t, Inc. v. Superior Court (Alchemy

Filmworks, Inc.), 72 Cal. Rptr. 2d 598, 603 (Ct. App. 1998) (“California law is

clear that there is no contract until there has been a meeting of the minds

on all material points.”); see also Cal. Civ. Code § 1550 (setting forth essential

elements to the existence of a contract under California law).

      AFFIRMED.




                                          2                                    20-55496